DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6,8-13 is/are rejected under 35 U.S.C. 103 as obvious over EDAG, WO2019048680, cited by applicant, published March 14, 2019 and corresponding English language version, US 2020/0406984, in view of the prior art as admitted by applicant
EDAG has a portion of a chassis with hollow structure with wall 5 and ribs1b.  
Applicant’s remarks of 4/29/2022 and 8/31/2022 reference the term “self-supporting ribs” as lacking in the cited reference and described in the specification.  Search of the disclosure finds the term above to be defined at paragraph 26 as “the intersections of the ribs can provide support to help allow the individual ribs to be self-supporting”.  It is noted that the ribs of EDAG intersect as shown in figures 2-3 of the cited documents.  As a result, the ribs of EDAG are self-supporting per applicant’s definition.
Applicant  argues that multiple definitions of the term self-supporting are given in  the specification , the latter being directed toward a process of manufacturing that does not comprise additional support structure.  This definition is not followed as 1) the claims are product and not process and 2) the product claims are not limited to any lack of additional support structure during manufacturing.  Self-supporting is given the definition of paragraph 26.
The chassis of EDAG is capable of being 3 D printed and it would have been obvious at the time of filing of applicant to provide in EDAG a printed structure as admitted by applicant as a known process in this art.
Claims 3, 11, 12 are obvious engineering expedients to size the volume or rib thickness while minimizing weight, claims 11-12.
Claims 6,  8 the ribs of EDAG support the walls.
Claims 9 and 10, it is an obvious engineering expedient to one of ordinary skill in this art a graduate engineer or experienced designer, to use the of ribs given the engineering stiffness required, in order to lower weight.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over EDAG in view of Audi.
It would have been obvious at the time of filing of applicant to provide the node structure of EDAG in a rear frame vehicle structure as taught by Audi at 160.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over EDAG in view of GM, Martin et al..
It would have been obvious at the time of filing of applicant to provide in EDAG the additive manufacturing process of powered bed fusion as a known process in this art and not the invention of applicant.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as obvious over BMW and the prior art as admitted by applicant., optionally in view of EDAG. 
BMW has chassis nodes 18 with ribs, figure 1 within.
Applicant admits that 3D printing is known in this art and the structure of BMW is capable of such as an obvious manufacturing choice.
Alternatively, it would have been obvious at the time of filing of applicant to provide in BMW as modified the rib orientation of EDAG as another known chassis structure.
Claim 15, the print orientation is non-symmetrical left to right in the vehicle.
Conclusion
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive. Please see the rejection above.
Applicant may now appeal for further opinion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 5:30-2PM.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
9/2/2022